Exhibit 99.1 BluePhoenix Solutions Ltd. Reports First Quarter 2014 Results Thursday, May 8, 2014 SEATTLE, Washington— May 8, 2014 — BluePhoenix Solutions Ltd. (NASDAQ: BPHX) today announced first quarter 2014 results with revenue of $1.9M and operating loss of ($860K) that was favorable $326K on a sequential quarter over quarter basis vs. Q4 2013. On a non-GAAP basis, operating expenses were $1.6M and $260K favorable on a sequential quarter over quarter vs. Q4 2013.Also, non-GAAP operating loss was ($678K) and $256K favorable vs. Q4 2013 of ($934K). Matt Bell, Chief Executive Office and President, commented, “I am pleased to report that after a two year effort to restore BluePhoenix to a healthy condition we have moved to a more normal mode of operation.Our pipeline is growing, we are doing more proof of concepts, and we are adding strength and experience to our management team.” See related 8-K and 10-Q filings for additional details. BluePhoenix will go over the following numbers during the quarterly conference call today at 4:30PM Eastern Daylight Savings Time. The call can be accessed by dialing 888-469-5316 within the United States, or via local US number 480-293-1741 if calling internationally, approximately five minutes prior to its scheduled commencement. A replay can be accessed through a link on the BluePhoenix website. GAAP Results (in thousands US$) Q1 2014 Q4 2013 Q1 2013 Revenue Operating profit (loss) ) ) 97 Net loss ) ) ) Loss per share, diluted* $ ) $ ) $ ) Non-GAAP Results (in thousands US$) Q1 2014 Q4 2013 Q1 2013 Revenue Operating loss ) ) ) Net loss ) ) ) Loss per share, diluted* $ ) $ ) $ ) Non-GAAP financial measures The release includes non-GAAP diluted earnings per share and other non-GAAP financial measures, including non-GAAP operating income and non-GAAP net income. These non-GAAP measures exclude the following items: · Amortization of intangible assets; · Stock-based compensation; · Gain on sales of subsidiaries and Appbuilder; · Revaluation of derivatives and discount amortization; · Net loss from discontinued operation. The presentation of these non-GAAP financial measures should be considered in addition to BluePhoenix’s GAAP results and is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. BluePhoenix’s management believes that these non-GAAP financial measures provide meaningful supplemental information regarding its performance by excluding certain charges and gains that may not be indicative of BluePhoenix’s core business operating results. BluePhoenix believes that both management and investors benefit from referring to these non-GAAP financial measures in assessing BluePhoenix’s performance. These non-GAAP financial measures also facilitate comparisons to BluePhoenix’s historical performance. BluePhoenix includes these non-GAAP financial measures because management believes they are useful to investors in allowing for greater transparency with respect to supplemental information used by management in its financial and operational decision-making. Non-GAAP measures are reconciled to comparable GAAP measures in the table entitled “Unaudited Reconciliation of GAAP to Non-GAAP.” About BluePhoenix Solutions BluePhoenix Solutions Ltd. (NASDAQ:BPHX) is a legacy platform modernization provider.The BluePhoenix portfolio includes a comprehensive suite of tools and services for automated database and application migration. Leveraging over 20 years of best-practice domain expertise, BluePhoenix works closely with its customers to minimize risk and provide a clear path from legacy platforms like COBOL, Natural/Adabas and others to modern solutions like SQL, DB2, Java and more. BluePhoenix customers come from diverse industries and vertical markets such as automotive, banking and financial services, insurance, manufacturing, and retail.BluePhoenix has six offices in the United States, United Kingdom, Italy, Romania, and Israel. Cautionary Statement Regarding Forward-Looking Statements Certain statements contained in this release may be deemed forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 and other Federal Securities laws. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “plans,” “believes,” “estimates,” “expects,” “predicts”, “intends,”the negative of such terms, or other comparable terminology. Because such statements deal with future events, plans, projections, or future performance of the Company, they are subject to various risks and uncertainties that could cause actual results to differ materially from the Company’s current expectations. These risks and uncertainties include but are not limited to: the effects of the global economic and financial trends; market demand for the Company’s products; successful implementation of the Company’s products; changes in the competitive landscape, including new competitors or the impact of competitive pricing and products; and such other risks and uncertainties as identified in BluePhoenix’s most recent Annual Report on Form 10-K and other reports filed by it with the SEC. Except as otherwise required by law, BluePhoenix undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events.This press release is also available at www.bphx.com. All names and trademarks are their owners’ property. Company Contact: Rick Rinaldo, CFO BluePhoenix Solutions www.bphx.com rrinaldo@bphx.com 2 BluePhoenix Solutions Ltd. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, Unaudited Audited ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash 12 35 Trade accounts receivable, net Other current assets Total Current Assets Non-Current Assets: Property and equipment, net Goodwill Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current Liabilities: Short-term bank credit and others $
